Title: To Benjamin Franklin from Valltravers, 17 May 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Sir!
Roccall, At Bienne, in Switzerland, May 17th. 78.
Uncertain, as I am, of the Fate of my Letters to Your Excellency, particularly of my last of the 14th. of last month: I still venture on the common public Conveÿance, for Want of a better one. Even ÿour own Letters to me, I am afraid, are Subject to the Inspection of Government, when brought by the Postoffice. What confirms me in this apprehension, is my not recieving that printed Copy of your alliance with his most Christian Majesty, which Your Excellency has been so good to promise me six Weeks Ago, and which I much long to peruse. All Packets to Switzerland, Your Excellency knows, must be free’d up to Pontarlier, Versoix, Beford [Belfort], or some Frontier-Town. But, in Case our Correspondence should be more regularly established, in Favor of both the American and the Swiss XIII. Cantons, by the Mediation of France, on a rational and solid Plan, (as I hope it may, with Your approbation and Concurrence), in that Case, our Packets might be dispatched under Cover to the Marquis de Polignac, french ambassador at Soleures, but 4 Leagues distant from this my Seat, by the office of Compte De Vergennes at Versailles which will be safest, quickest and cheapest, nor disagreable to that Minister, as expressive of our mutual Confidence in Him and his K.

A mutual Sincere Friendship between the two Republicks, and Support of their civil, political and religious Liberties and Independencies, may most probably be brought about, when tendered by the Congress, backed and urged by France and Supported by Motifs of greater Security against all Invasions and Incroachments by troublesome ambitious Neighbours. I could Suggest to our Swiss cantons several particular Considerations of true Interest on both Sides, was it made my Vocation to explain, that would bear great Weight among which, the great number of Swiss industrious Emigrants now in America; the necessity of guarding against the ambitious views and pretensions of the House of Austria against our Liberties, by the addition of the american alliance to that lately renewed with France, and of your Protection, by the means of your Navÿ; the great Increase of your Power under a wise, free, and liberal Constitution, likely to become the Great Supporter of all free Governments, even that of Great Britain not excepted; the Resource of our too great Population, hitherto eased by military and servile Resources abroad; finally, the respectable Bulwark your states oppose to all religious, as well as civil oppressions. I could add many more, and solve many Doubts and objections, could it be done within the Compass of a Letter. Please, dear Sir, to consider of it; and when relished, to command my hearty Service, whilst unengaged in any other Employ; recomending the same kindly to your Excellency’s Superiors: that I may act under their and your Direction properly authorised and supported. Was I rich, I would require no other Fee, or Reward, but the Heartfelt Satisfaction of devoting mÿself to your just and Glorious Cause. But, alas, my ten Years indefatigable Zeal in promoting the laudable Views of an excellent Prince in Germany, unhappily ruled by Knaves, Thieves, and Priests, has nearly ruined me! The service I humbly presume to offer requiring many a Journey to the Several Cantons and to their Diettes, or Congresses, cannot be effectually nor decently done without credentials and Some pecuniary assistence; so long only, as will appear expedient, and truly beneficial. Happy, if Your Excellency’s Disposal of my poor abilities, (such as Your own good self, and President Laurens may believe them Serviceable,) can furnish me with frequent opportunities, to convince Your Excellency of my never ceasing Veneration and faithful Attachment!
Rudolph Valltravers
 
Notation: M. Valtravers
